DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 6 is objected to because of the following informalities:  
(a) Claim 6. line 4, typing error: “first protective layer” should be --first protective film--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 20180308610 A1) in view of Shimizu et al. (US 20200118733 A1).
Regarding Claim 1:
Ishida teaches that a coil component, comprising: 
a body having a molded portion (8, Fig. 2; para 0022) and a cover portion (9, Fig. 2; para 0022) 5disposed on one surface of the molded portion, and including magnetic metal powder; 
a winding coil (3) disposed between on one surface of the molded portion and the cover portion and embedded in the body, and including a coating layer (not labeled; construed from the disclosure in para 0098 that “3 is coated with an insulating substance”) surrounding surfaces of 10each of a plurality of turns; and 
Ishida does not teach a first protective film disposed between the one surface of the molded portion and the cover portion and between at least a portion of surfaces of the winding coil and the cover portion. 
However, Shimizu teaches that a first protective film (8, Fig. 4; para 0050)  disposed between the on surface of the molded portion (7) and the cover portion and between at least a portion of surfaces of the winding coil (3) and the cover portion (6)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first protective film disposed between the one surface of the molded portion and the cover portion and between at least a portion of surfaces of the winding coil and the cover portion to increase adhesion between the two parts (para 0044).

Regarding Claim 2:
As applied to claim 1, the modified Ishida teaches that the first protective film comprises at least one of alumina (Al203) , or silica (SiO2) (see Shimizu’s para 0041-0042).

Regarding Claim 3:
As applied to claim 1, the modified Ishida teaches that the one surface of the molded portion comprises a first region (not labeled; i.e. the region where winding 3 is disposed in Shimizu’s Fig. 4) on which the winding coil is disposed and a second region outside of the first region, and the first protective film (8, see Shimizu’s Fig. 4)
is disposed along the second region (not labeled; i.e. the outside of the first region in Shimizu’s Fig. 4) of the one surface of the molded portion and an outer side surface (not labeled; i.e. the outer side surface of the coil 3 in Shimizu’s Fig. 4) of the winding coil, and an upper surface (not labeled; i.e. the upper surface of the coil 3 in Shimizu’s Fig. 4) of the winding coil.

Regarding Claim 4:
As applied to claim 3, the modified Ishida teaches that the first protective film is exposed from a side surface of the body (construed form Shimizu’s Fig. 4), and the exposed surface of the first protective film is disposed on a plane substantially the same as the side surface of the body.  

Regarding Claim 5:
As applied to claim 3, the modified Ishida teaches that the first protective film extend from the one surface of the molded portion onto a side surface (construed form Shimizu’s Fig. 4) of the molded portion connected to the one surface of the molded portion.  

Regarding Claim 6:
As applied to claim 1, the modified Ishida teaches the body further has a core portion protruding (11, Ishida’s Fig. 1) from one surface of the molded portion to penetrate through the winding coil (3, Ishida’s Fig. 1), and the first protective film (8, Shimizu’s Fig. 4)  is disposed between the core portion and the cover portion (9, Ishida’s Fig. 1).  

Regarding Claim 9:
As applied to claim 1, the modified Ishida teaches that first and second lead-out portions (26-27, Ishida’s Fig. 11; para 0044) of the winding coil are exposed on the other surface of the molded portion facing the one surface of the molded portion to be spaced apart from each other, and  the other surface of the molded portion has groove portions (14-15, Ishida’s Fig. 9; para 0030) corresponding to the first and second lead-out portions of the winding coil.  

Regarding Claim 10:
As applied to claim 9, the modified Ishida teaches that first and second external electrodes (4-5, Ishida’s Fig. 11; para 0039) disposed on the other surface of the molded portion to be spaced apart from each other, and connected to the first and second lead-out portions of the winding coil, respectively, and an insulating layer (6, Ishida’s Fig. 11; para 0115) surrounding the surface of the body and having openings exposing the first and second external electrodes formed therein.  

Regarding Claim 11:
As applied to claim 1, the modified Ishida teaches that the one surface of the molded portion comprises a first region (not labeled; i.e. the region where winding 3 is disposed in Shimizu’s Fig. 4) on which the winding coil is disposed and a second region (not labeled; i.e. the outside of the first region in Shimizu’s Fig. 4) surrounding the first region, and among the first and second regions, the first 
protective film is disposed only (construed from Shimizu’s Fig. 4) on the second region.

Regarding Claim 12:
Ishida teaches that a coil component, comprising: 
a molded portion (8, Fig. 2; para 0022);
a cover portion (9, Fig. 2; para 0022) 5disposed on one surface of the molded portion, and including magnetic metal powder (see claim 1); 
a winding coil (3) disposed between the one surface of the molded portion and the cover portion, and including a coating layer (not labeled; construed from the disclosure in para 0098  that “3 is coated with an insulating substance”) surrounding surfaces of 10each of a plurality of turns; and 
Ishida does not teach a protective film disposed along the one surface of the molded portion on which the winding coil is disposed, and disposed between the molded portion and the cover portion and between the winding coil and the cover portion. 
However, Shimizu teaches that a protective film (8, Fig. 4; para 0050)  disposed 
along the one surface of the molded portion (7) on which the winding coil is disposed, and disposed between the molded portion and the cover portion and between the winding coil (3) and the cover portion (6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a protective film disposed along the one surface of the molded portion on which the winding coil is disposed, and disposed between the molded portion and the cover portion and between the winding coil and the cover portion to increase adhesion between the two parts (para 0044).
Regarding Claim 13:
As applied to claim 12, the modified Ishida teaches that the protective film comprises at least one of alumina (Al203) , or silica (SiO2) (see Shimizu’s para 0042).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Shimizu and further in view of Kim (US 20160268040 A1).
Regarding Claim 7:
As applied to claim 1, the modified Ishida does not  teach that a second protective film disposed between the first protective film and the winding coil and between the winding coil and the molded portion to cover the surfaces of the winding coil.
However, Kim teaches that a second protective film (30, Fig. 2; para 0053) disposed between the first protective film (60) and the winding coil (40) and between the winding coil and the molded portion (51-52; para 0049) to cover the surfaces of the winding coil.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second protective film disposed between the first protective film and the winding coil and between the winding coil and the molded portion to cover the surfaces of the winding coil to prevent chipping of the magnetic body (para 0006).

Regarding Claim 8:
As applied to claim 7, the modified Ishida does not teach that the second protective film comprises at least one of alumina (Al203) , or silica (SiO2).
However, Shimizu teaches that the first protective film (i.e. non-magnetic layer 8) comprises at least one of alumina (Al203) , or silica (SiO2) (see Shimizu’s para 0041-0042).
Alternatively, it would have been obvious that the elements first protective film and second protective would be formed of the same material to simplify design, reduce manufacturing costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837